Exhibit 10.18

FIRST AMENDMENT TO

AMENDED AND RESTATED

CHICOPEE SAVINGS BANK

THREE-YEAR EMPLOYMENT AGREEMENT

First Amendment, dated as of December 31, 2008 (the “Amendment”), to the Amended
and Restated Employment Agreement, effective as of July 19, 2006, and
subsequently amended and restated effective as of November 20, 2008 (as amended,
the “Agreement”), by and between Chicopee Savings Bank (the “Bank”) and W. Guy
Ormsby (the “Executive”). Capitalized terms which are not defined herein shall
have the same meaning as set forth in the Agreement.

W I T N E S S E T H:

WHEREAS, the parties desire to amend the Agreement to comply with the final
regulations issued in April 2007 by the Internal Revenue Service under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, pursuant to Section 21 of the Agreement, the parties to the Agreement
desire to amend the Agreement;

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Bank and the Executive hereby agree as follows:

Section 1. Amendment to Section 11(c)(i) of the Agreement. Section 11(c)(i) of
the Agreement is hereby amended and restated to read in its entirety as follows:

“(i) The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank.”

Section 2. Successors. This Amendment shall be binding upon, and inure to the
benefit of, the Executive, the Bank and their respective successors and assigns.

Section 3. Effectiveness. This Amendment shall be deemed effective as of the
date first above written, as if executed on such date. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Agreement, all of which are ratified
and affirmed in all respects and shall continue in full force and effect and
shall be otherwise unaffected.



--------------------------------------------------------------------------------

Section 4. Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

Section 6. Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Section 409A of the Code.

IN WITNESS WHEREOF, the Bank and the Executive have duly executed this Amendment
as of the day and year first written above.

 

CHICOPEE SAVINGS BANK By:   /s/ William J. Wagner Name:   William J. Wagner
Title:   President and Chief Executive Officer EXECUTIVE /s/ W. Guy Ormsby W.
Guy Ormsby

 

2